(INTEGRYS ENERGY GROUP, INC. NEWS RELEASE LETTERHEAD) Exhibit 99.1 For Immediate Release November 7, 2007 Contacts:Steven P. Eschbach, CFA Vice President – Investor Relations Integrys Energy Group, Inc. (312) 228-5408 Integrys Energy Group Reports 2007 Third Quarter Financial Results Chicago, November 7, 2007 – Integrys Energy Group, Inc. (NYSE:TEG), an operator of regulated natural gas and electric utilities and nonregulated energy related business units, today announced the following financial results for the quarter ended September 30, 2007. Integrys Energy Group's Results (Millions, except share amounts) 2007 2006 Percent Change Income available for common shareholders $ 43.2 $ 39.5 9.4 Basic earnings per share $ 0.57 $ 0.91 (37.4 ) Diluted earnings per share $ 0.56 $ 0.91 (38.5 ) Integrys Energy Group recognized income available for common shareholders of $43.2million ($0.56 diluted earnings per share) for the quarter ended September30, 2007, compared with income available for common shareholders of $39.5million ($0.91 diluted earnings per share) for the quarter ended September30, 2006.Significant factors impacting the change in earnings and earnings per share were as follows: · Diluted earnings per share were impacted by a 33.1million share (76.3%) increase in the weighted average number of outstanding shares of Integrys Energy Group's common stock for the quarter ended September30, 2007, compared with the same quarter in 2006, as well as by the items discussed below.Integrys Energy Group issued 31.9million shares on February21, 2007, in conjunction with the merger with Peoples Energy.Additional shares were also issued under the Integrys Energy Group Stock Investment Plan and certain stock-based employee benefit plans. · Regulated electric utility segment earnings increased $7.0 million (22.6%), from earnings of $31.0 million for the quarter ended September 30, 2006, to earnings of $38.0 million for the same quarter in 2007.Earnings at the regulated electric utilities increased primarily as a result of the following: -Operating income increased $7.7 million ($4.6 million after-tax), driven by an $18.1million ($10.9 million after-tax) increase in Wisconsin Public Service Corporation's regulated electric margin, partially offset by an $11.0 million increase ($6.6 million after-tax) in operating and maintenance expenses at Wisconsin Public Service.Wisconsin Public Service's margin increase was driven by the retail electric rate increase that was effective on January 12, 2007, while the increase in operating and maintenance expenses was primarily related to the allocation of external costs to achieve merger synergies, as well as higher maintenance, transmission, and employee benefit costs. -Miscellaneous income at the regulated electric utility segment also increased $3.4 million ($2.0million after-tax), partially due to an increase in interest income received from American Transmission Company related to the transmission interconnection Wisconsin Public Service is constructing on their behalf. · The net loss at the regulated natural gas utility segment increased $19.6 million, from a net loss of $11.0 million during the third quarter of 2006, to a net loss of $30.6 million for the same quarter in 2007.The higher net loss experienced by the natural gas utilities was driven by the following: -The Peoples Energy natural gas utilities (The Peoples Gas Light and Coke Company and North Shore Gas Company), which were acquired effective February 21, 2007, recognized a combined net loss of $20.5million, primarily due to the seasonal nature of natural gas utilities, which derive earnings during the heating season (first and fourth quarters).It is common for these natural gas utilities to recognize losses during the summer cooling season (second and third quarters). -For the same reason discussed above, Michigan Gas Utilities Corporation and Minnesota Energy Resources Corporation also recognized net losses during the third quarters of 2007 and 2006.The combined net loss recognized by Michigan Gas Utilities and Minnesota Energy Resources decreased $2.6 million (40.0%), primarily related to transition costs incurred by these utilities in the third quarter of 2006 for the start-up of outsourcing activities and other legal and consulting fees. -The net loss at Wisconsin Public Service's natural gas utility did not change significantly quarter-over-quarter. · Integrys Energy Services' earnings decreased $7.9 million (37.4%), from earnings of $21.1million for the quarter ended September 30, 2006, to earnings of $13.2 million for the same quarter in 2007, due to the following: -A $16.4 million ($9.8 million after-tax) increase in Integrys Energy Services' realized retail electric margin, primarily related to the retail electric business in Illinois. -Quarter-over-quarter, earnings related to Integrys Energy Services' investment in a synthetic fuel facility increased $7.9million, from $0.3million for the quarter ended September 30, 2006, to $8.2million for the quarter ended September30, 2007.The amounts discussed above include synthetic fuel related Section 29/45K federal tax credits recognized, mark-to-market gains and losses on derivatives utilized to protect a portion of the value of these Section 29/45K federal tax credits, operating losses, variable payments received, and royalty income, deferred gains, and interest income recognized. -An offsetting decrease in Integrys Energy Services' earnings was due to a $21.1 million ($12.7million after-tax) increase in operating and maintenance expenses, driven by higher payroll and benefit costs related to additional employees required as a result of continued business expansion activities at Integrys Energy Services, the most significant of which related to the acquisition of Peoples Energy Corporation's nonregulated operations. -After tax income from discontinued operations at Integrys Energy Services also Integrys Energy Group Reports 2007 Third Quarter Financial Results November 7, 2007 Page 2 decreased $12.3million, driven by a $12.7million gain on the sale of Sunbury Generation LLC in the third quarter of 2006. · Financial results at the Holding Company and Other segment decreased $7.1million, from a loss of $1.6million for the quarter ended September30, 2006, to a loss of $8.7million for the quarter ended September30,2007, driven by interest expense associated with debt assumed in the merger with Peoples Energy. · In connection with the February 21, 2007, merger with Peoples Energy, Integrys Energy Group announced its intent to divest its oil and natural gas production business.This segment was sold in the third quarter of 2007.During the quarter ended September 30, 2007, Integrys Energy Group recognized after-tax earnings of $32.4million for its oil and natural gas production business, which included a $13.7 million after-tax gain on the sale of this entity, which were reported as discontinued operations. EARNINGS FORECAST Integrys Energy Group continues to manage its portfolio of businesses to achieve long-term growth in its utility and nonregulated operations, while maintaining an emphasis on regulated growth.The company’s emphasis on regulated growth has been demonstrated by the merger with Peoples Energy in 2007, ongoing expansion of its generation fleet, and the acquisition of retail natural gas distribution operations in Michigan and Minnesota during 2006.The company utilizes financial tools commonly used in the industry to help mitigate risk for the benefit of both shareholders and customers.Also, the company’s asset management strategy continues to deliver shareholder return from certain asset transactions.The company’s long-term diluted earnings per share growth rate target remains at 6% to 8% on an average annualized basis, with fluctuations in any given year that may be above or below that target range. The company anticipates generating earnings per diluted share in 2007 in the range of $3.50 and $3.72, which includes discontinued operations.This guidance assumes normal weather conditions for the remainder of 2007, the availability of generation units, the anticipated merger impacts relating to transition costs and anticipated purchase accounting adjustments, and the completion of planned asset management sales.The diluted earnings per share guidance does not include the impact of mark-to-market activity, except for certain mark-to-market activity, which will be realized in 2007. The projected guidance range for 2007 diluted earnings per share from continuing operations
